Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 23, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                               Chief Justice

  143286 & (65)                                                                                      Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  BOBBY BURLESON,                                                                                        Brian K. Zahra,
           Petitioner-Appellee,                                                                                     Justices

  v                                                               SC: 143286
                                                                  COA: 292916
  DEPARTMENT OF ENVIRONMENTAL                                     Ingham CC: 08-001507-AA
  QUALITY,
             Respondent-Appellant.
  ____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the May 12, 2011 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 23, 2011                   _________________________________________
         h1116                                                               Clerk